Name: Commission Regulation (EEC) No 2896/80 of 10 November 1980 on the delivery of various consignments of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12 . 11 . 80 Official Journal of the European Communities No L 303/21 COMMISSION REGULATION (EEC) No 2896/80 of 10 November 1980 on the delivery of various consignments of butteroil as food aid Whereas , therefore , delivery should be affected in accordance with the rules laid down in Commission Regulation (EEC) No 303 /77 of 14 February 1977 laying down general rules for the supply of skimmed ­ milk powder and butteroil as food aid ( 5), as last amended by Regulation (EEC) No 1488 /79 (6); whereas in particular the periods and terms for delivery and the procedure to be followed by the intervention agencies to establish the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1761 /78 ( 2), and in particular Article 6 (7 ) thereof, Having regard to Council Regulation (EEC) No 939/ 79 of 8 May 1979 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1979 food-aid programme 3), and in particular Article 7 thereof, Having regard to Council Regulation (EEC) No 1312 / 80 of 28 May 1980 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1980 food-aid programme (4 ), and in particular Article 7 thereof, Whereas , under the food-aid programmes adopted by the Council Regulations specified in the Annex, certain third countries and beneficiary organizations have requested the delivery of the quantities of butteroil set out therein ; HAS ADOPTED THIS REGULATION : Article 1 In accordance with the provisions of Regulation (EEC) No 303 /77 , the intervention agencies specified in the Annex shall deliver butteroil as food aid on the special terms set out therein . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 November 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . O OJ No L 204 , 28 . 7 . 1978 , p . 6 . C) OJ No L 119 , 15 . 5 . 1979 , p . 5 . ( 4 ) OJ No L 134 , 31 . 5 . 1980 , p . 14 . O OJ No L 43 , 15 . 2 . 1977 , p . 1 . (') OJ No L 181 , 18 . 7 . 1979 , p. 20 . No L 303 /22 Official Journal of the European Communities 12 . 11 . 80 ANNEX C) Consignment A B C (EEC) No 1312/80 ( 1980 programme) (EEC) No 1313 / 80 WFP PakistanSomalia 315 tonnes 550 tonnes 290 tonnes 1 . Application of Council Regulations : (a) legal basis (b) affectation 2 . Beneficiary 3 . Country of destination 4 . Total quantity of the consign ­ ment 5 . Intervention agency responsible for delivery 6 . Origin of the butteroil ( 2 ) 7 . Special characteristics and/or packaging 3) 8 . Markings on the packaging United Kingdom To manufacture from intervention butter In 5 kg tins coated internally with food-can varnish or having undergone treatment giving equivalent guarantees ' Somalia 2294 / Butteroil / 'Pakistan 2237 / Butteroil / Karachi /' See note ( s ) Mogadiscio /' followed by : 'Gift of the European Economic Community / Action of the World Food programme ' 9 . Delivery period 10 . Stage and place of delivery 1 1 . Representative of the benefici ­ ary responsible for reception (4) Delivery in January 1981 Community port of loading operating a regular service with the recipient country Tender 12 noon on 24 November 1980 12 . Procedure to be applied to determine the costs of supply 13 . Expiry of the time limit for submission of tenders 2 . 11 . 80 Official Journal of the European Communities No L 303 /23 Consignment D 1 . Application of Council Regulations : ( a ) legal basis ( EEC) No 939 /79 ( 1979 programme) (b) affectation ( EEC) No 940 /79 (general reserve) 2 . Beneficiary 3 . Country of destination j- Saint Lucia 4 . Total quantity of the consign ­ ment 20 tonnes 5 . Intervention agency responsible for delivery United Kingdom 6 . Origin of the butteroil ( 2 ) To manufacture from intervention butter 7 . Special characteristics and /or packaging (J ) In 5 kg tins coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil /Gift of the European Economic Community / For free distribution ' 9 . Delivery period Loading as soon as possible and at the latest 30 November 1980 10 . Stage and place of delivery Port of unloading Castries (deposited on the quay or on lighters) 1 1 . Representative of the benefici ­ ary responsible for reception (*) Mr Victor Girard , Secretary to Cabinet , Central Emergency Committee , Prime Minister's Office , Government Headquarters , Castries , Saint Lucia 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expirty of the time limit for submission of tenders  No L 303 /24 Official Journal of the European Communities 12 . 11 . 80 Consignment E 1 . Application of Council Regulations : (a) legal basis (EEC) No 1312/ 80 ( 1980 programme) (b) affectation (EEC) No 1313 /80 2 . Beneficiary WFP 3 . Country of destination Mauritania 4 . Total quantity of the consign ­ ment 11 tonnes 5 . Intervention agency responsible for delivery French 6 . Origin of the butteroil ( 2 ) To manufacture from intervention butter 7 . Special characteristics and/or packaging (3) In 5 kg tins coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Mauritanie 055 P 4 / Butteroil / Dakar en transit pour Rosso / Don de la Commu ­ naute Ã ©conomique europÃ ©enne / Action du PAM' 9 . Delivery period Delivery as soon as possible and at the latest 30 November 1980 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 1 1 . Representative of the benefici ­ ary responsible for reception ( 4 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders :  12 . 11 . 80 Official Journal of the European Communities No L 303/25 Notes : (') This Annex , together with the notice published in Official Journal No C 95 of 19 April 1977 , page 7 , takes the place of an invitation to tender from the intervention agencies concerned in cases where , under point 12 , there must be a tendering procedure . (2 ) In cases where the goods come from intervention stocks, an additional notice stating the warehouses where the product is stored will be published in the 'C' edition of the Official Journal . (') Other than those set out in the Annex II to Regulation (EEC) No 303 /77 . ( 4 ) Only in the case of delivery ' to the port of unloading' and 'free at destination'; see Article 5 and the last indent of Article 13 ( 1 ) of Regulation (EEC) No 303 /77 . ( s ) Inscription on the packing :  for 90 tonnes : 'Pakistan 2199 EXP/Butteroil /Karachi/Gift of the European Economic Community/Action of the World Food Programme'.  for 100 tonnes : 'Pakistan 2310 /Butteroil /Karachi/Gift of the European Economic Community/Action of the World Food Programme'.  for 100 tonnes : 'Pakistan 2435 /Butteroil /Karachi/Gift of the European Economic Community/Action of the World Food Programme'.